Title: From John Adams to James Lloyd, 27 March 1815
From: Adams, John
To: Lloyd, James


				No 10
					Mr Lloyd,
					Quincy March 27. 1815
				
				Let me put a case, like a Lawyer, suppose, Samuel Adams John Dickinson, Patrick Henry and Christopher Gadsden, had been enterprising and romantic enough, in 1773 to go to France and propose to the Duke de Choiseul a triple Alliance between the Crowns of France and Spain, and the United, or to be united States of North America. What would the Duke have Said? “Gentlemen! Shew me, your Full Powers. Whom do you represent?” Oh! Say the American Patriots The People are uneasy, ardent to throw off the Yoke of G. Britain a few Ships of the Line and a few thousand Men from France and Spain, will unite all North America, they will instantly rise, renounce G. Britain, become independent and enter into an eternal Alliance offensive and defensive with France and Spain. What would the Duke have Said? “Gentlemen, this is a deep, dangerous, and difficult Subject. It interests the whole Globe. I, myself pretend not to fathom the depth of it? But you Shew me no Authority. You have no Powers. You represent no body. You appear to Us, only in the light of Rebells and Traitors to your lawfull Sovereign, Return then home to your Country with as little Ecclat and publicity as possible, and think yourselves very fortinate if I do not announce You at St. James’s as Traytors and Rebells to your King.”That this Supposition is no Exaggeration, would appear from the History of the Reception of Franklin, Deane and Lee by the Count de Virgennes in 1776. 1777 and till the 6th of Feb. 1778, An Epocha of great importance in the history of Mankind, of which my dearly beloved Fellow Citizens of the United States are as ignorant as they are of the Sanscrit Shasta, its origin and progress. Before Franklin, Deane and Lee appeared in France, the Royal Governments in America were all annihillated. Congress was Sovereign and Supream, De Facto and De Jure, and those Ambassadors had authentic Records to shew for every Step of the progress from 1761 to 1778. What had Miranda and his two obscure, unknown, unheard of Jesuits to Shew? Nothing! Absolutely nothing! but their ipsi dixerunt.But although they Shew, no Commission, no delegation, no Deputation from any original Power, any physical force, any Animal Strength; much less from any regular Assemblies of People any legitimate Authority of any kind: What is the probability of their Pretensions?The People of South America, are the most ignorant the most biggoted the most Superstitious of all the Roman Catholicks in Christendom. They believe Salvation to be confined to themselves and the Spaniards in Europe They can Scarcely allow it to The Pope and his Italians, certainly not to the French; and as to England, English America and all other Protestant Nations, nothing could be expected or hoped for any of them but a fearful Looking for of eternal and unquenchable flames of Fire and Brimstone. No Catholicks on Earth were So abjectly devoted to their Priests as blindly Superstitious as themselves and these Priests had the Powers and Apparatus of the Inquisition to Seize every Suspected Person and Suppress every rising Motion.Was it probable? Was it possible, that Such a Plan as Miranda’s of a free Government and a Confederation of Free Governments Should be introduced and established among Such a People, over that vast Continent or any part of it? It appeared to me more extravagant than the Schemes of Condorcet and Brissot to establish a Democracy in France; Schemes which had always appeared to me as absurd as Similar plans would be to establish Democracies among the Beasts Birds or Fishes.What Should I think of Mr King? My disposition was very good to make a plausable Apology for him. He might think it, and indeed it might be, his duty to transmit this information to me. I could not however avoid remarking a little enthusiastic leaning in favour of the Sublime Project, and more Symptoms of Credulity than became a cautious and wary Statesman. I did not however reflect with any Severity upon Mr King.Had Mirandas Powers been unexceptionable, his Associates known and Mr Pitt made an Official Proposal of Such a triple Alliance; could I for one moment have deliberated on the question whether I Should accept it or not? Certainly no. Britain had not then displayed all her Omnipotence in the Nile, at Copenhagen or Trafalgar. France Spain Holland Denmark and Russia had Naval Powers Forces; Some of them dangerous and powerfull. These would require all the Naval and military Forces of Britain to defend her own Island, and watch the hostile fleets of her Enemies who were all the maritime Powers of Europe. But had Mr Pitt, in complaisance to the great Miranda, Sent ten Ships of the Line to South America; Spain and France would have Sent twenty After them, and the Seat of the War would have been transferred to South America. And who would have had the Advantage? Most certainly the South Americans would have been in favour of Spain and France. And as certainly The North Americans too; even though Adams, Washington, Hamilton and Pickering had been ever So Strenuous and enthusiastic Advocates and Partizans and Allies of the great Miranda.If I looked at home, I was to Send four or Six thousand Infantry and two thousand Cavalry to South America. And for What? To make of Miranda, a King Theodore, or a Pascal Paoli. Where could I get 6000 Infantry? and 2000 Cavalry? We had them not; and in my opinion We could not obtain them. I had before had Sufficient Experience of the difficulty of recruiting regular Soldiers in the United States. Where Should We find Transports? What would be the Expence? What the Loans? What the Taxes? What the Interest of Money? Had We not had Rebellions enough against Taxes? And were We not threatened with more, and greater? and even with Division, Disunion, Dismemberment, a dissolution of the Constitution and a total Anarchy? Miranda’s Project is as visionary, though far less innocent, than that of his Countryman Gonzalez of an Excursion to the Moon in a Carr drawn by Geese, trained and disciplined for the Purpose. Such were my Reflections. In my next, you Shall have the insignificant Result of all these meditations from
				
					John Adams
				
				
			